Citation Nr: 0306914	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, from January 1951 to November 1951, and from 
November 1955 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  By an unappealed July 1986 determination, the RO denied 
entitlement to service connection for bilateral hearing loss. 

2.  Evidence received since the July 1986 RO determination is 
new, bears directly and substantially upon the claim for 
service connection for bilateral hearing loss, and, in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.

3.  The preponderance of the competent evidence of record 
indicates that the veteran's bilateral hearing loss is 
unrelated to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and bilateral hearing loss may not be 
presumed to have been so incurred.  §§ 1101, 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The rating action, the statement of the case, the 
supplemental statement of the case, and VA letters dated in 
September, October, November, and December 2001, informed the 
veteran of the information and evidence needed to support his 
claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, 
the VA's notification requirements have been met, and the VA 
has no outstanding duty to inform.

The veteran's service medical records have been obtained.  
The record contains VA audiological examination reports, 
including a nexus opinion from an audiological examiner.  The 
record also includes VA outpatient treatment records.  The 
Board is unaware of any additional relevant evidence 
available.  The Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and 
further expending of VA resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss, an organic disease of the nervous 
system, manifested to a compensable degree within one year of 
separation from service shall be presumed to have been 
incurred in or aggravated by active service, even though 
there is no record of such disease in service.  38 C.F.R. § 
3.309; 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307). 

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for bilateral 
hearing loss by a rating action in July 1986.  The veteran 
did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In June 2001, 
the veteran requested that his claim for service connection 
for bilateral hearing loss be reopened.

The Board notes that, by the statement of the case decision 
in May 2002, the RO found that new and material evidence had 
been received to reopen the claim for service connection for 
bilateral hearing loss, and adjudicated the issue of 
entitlement to service connection bilateral hearing loss on a 
de novo basis.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's hearing loss claim.  Insofar as the service 
connection for bilateral hearing loss claim is herein 
reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record at the time of the July 1986 RO 
decision included the veteran's service medical records.  
These records show that the veteran had 15/15 hearing on 
whispered voice testing in January 1949, January 1950, 
January 1951, November 1951, July 1955, and December 1960.  
On service separation examination in January 1964, 
audiological evaluation revealed the veteran to have auditory 
thresholds, converted to International Standards Organization 
(ISO) units, of 20, 15,10, 10, and 15 decibels in the right 
ear and auditory thresholds of 15, 15, 10, 10, and 20 
decibels in the left ear at the respective frequencies of 
250, 500, 1000, 2000, and 4000 Hertz.

The evidence added to the record since the July 1986 RO 
denial includes VA medical records, VA audiological 
examination reports, and a lay statement from the veteran's 
spouse.

In a statement dated in September 2001, the veteran's spouse 
asserted that she had known the veteran for over 52 years.  
She reported that the veteran's hearing had been very good 
until after he served in the artillery.  She stated that she 
noticed a decline in the veteran's hearing after that, with 
one ear being worse than the other.

VA outpatient treatment records dated from February 2000 to 
August 2001 show no complaints related to the veteran's ears, 
except an August 2001 note in which it was noted that the 
veteran had a sore ear canal and that the veteran's hearing 
aid had been sent in for repair, to be modified so that it 
would not irritate the veteran's ear.

The veteran was afforded a VA audiological examination in 
April 2001.  The veteran reported a long-standing difference 
in hearing between his ears since his time in service.  The 
veteran had auditory thresholds of 10, 15, 20, 80, and 80 
decibels in the right ear and auditory thresholds of 35, 35, 
65, 85, and 105 decibels in the left ear at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  Word 
recognition scores were 92 percent on the right and 84 
percent on the left.

On VA audiological examination in October 2002 the veteran 
reported that he had been exposed to the acoustic trauma of 
artillery and machine guns in service.  The veteran stated 
that he had not been aware of tinnitus at discharge from 
service, but that he had had some periodic tinnitus in recent 
years.  The examiner clinically opined that the discharge 
audiogram, dated in January 1964, showed normal hearing, 
bilaterally.  The veteran had auditory thresholds of 15, 20, 
25, 90, and 90 decibels in the right ear and auditory 
thresholds of 35, 40, 70, 90, and 95 decibels in the left ear 
at the respective frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  Word recognition scores were 72 percent in both 
ears.  The examiner noted that the veteran had bilateral 
sensori-neural hearing loss.  The examiner stated that the 
veteran had normal hearing in both ears and no tinnitus upon 
discharge from service.  It was his opinion that the 
veteran's hearing loss was not likely related to service.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record at the time of the July 1986 rating 
decision did not demonstrate that the veteran had hearing 
loss disability for VA purposes.  The evidence received since 
the July 1986 rating decision indicates that the veteran 
currently has bilateral hearing loss disability for VA 
purposes.  Entitlement to service connection requires 
evidence of a current disability.  Consequently, the Board 
notes that the newly submitted evidence of bilateral hearing 
loss is material to the veteran's claim for service 
connection for bilateral hearing loss.  Since new and 
material evidence has been submitted, the veteran's claim for 
service connection for bilateral hearing loss is reopened.  

The Board notes that the service medical records show that 
the veteran had normal hearing ability in both ears during 
his periods of service, and upon his final discharge from 
service in February 1964.  Sensorineural hearing loss was 
also not shown within a year of discharge from service.  
Hearing loss disability for VA purposes was not demonstrated 
on examination until April 2001, more than 35 years after 
discharge from service.  

While the veteran and his spouse have asserted that the 
veteran's hearing loss is due to exposure to acoustic trauma 
in service, as laypersons they are not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board finds the October 2002 opinion of the VA 
audiologist to be the most probative evidence of record 
relative to the relationship between the veteran's bilateral 
hearing loss disability and service.  The audiologist, after 
an examination of the veteran and a review of the veteran's 
medical history, expressed the opinion that the veteran's 
hearing loss was not likely related to service.  Since there 
is no medical evidence to relate the veteran's current 
bilateral hearing loss disability to service, and since there 
is competent medical evidence indicating that the veteran's 
current bilateral hearing loss disability is not related to 
service, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss.




ORDER

New and material evidence having been received to reopen 
claim for service connection for bilateral hearing loss, the 
appeal to this extent is allowed.

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

